O’Brien, J.
This appeal grows out of certain.attachments issued to Mr. Grant, as sheriff, in the year 1889, against the property of one Manning. Each of the plaintiffs in the above-entitled action issued attachments, and each subsequently issued, one or more executions, some against attached property, and others not against attached property. The sheriff, under the attachments, levied on a claim supposed to be due Manning from Lawrence Giles & Co., of this city. This Arm denied the indebtedness to Manning, and the sheriff returned one of the attachments and the execution in the case of Tuck unsatisfied, so far as this claim is concerned. Tuck commenced, on January 14, 1887, an action against Manning, and procured a warrant of attachment, which was delivered to the sheriff, and which, on January 15, 1887, was served on Lawrence Giles & Co., and a levy made with the usual notice. The latter firm gave a certificate that they had no property belonging to Manning. Tuck recovered judgment, issued execution, and collected a part of the judgment, and there is now due him $2,282.85. On September 10, 1888, the sheriff returned and filed the execution with the clerk of the city and county of Hew York, indorsed with the amount collected, and that there was no property of the defendants in the county out of which he could cause to be made a levy for the residue, and at the same time returned and filed with the clerk the warrant of attachment, indorsed, “Merged in judgment and execution issued July 10, 1888. ”
*916Wilshire and Amy, the plaintiffs in the actions above entitled líos. 2 and 3, commenced actions against Manning, and procured attachments, which were delivered to the sheriff and by him served, and a levy made on Lawrence Giles & Co., who, in each case, made the same return as in the Tuck action. These plaintiffs recovered a judgment, issued execution, and collected noth ing. On August 8, 1890, in an action in this court brought by Lawrence Giles & Co. against Tuck, Wilshire and Amy, and Manning and the sheriff, it was adjudged that, at the time of the service of a levy, under these three warrants of attachment, on Lawrence Giles & Co., they were indebted to the defendant Manning, and they were ordered to and did pay to Grant, as sheriff, the sum of $2,178.15, the amount of the debt, less certain costs and expenses. On October 15, 1890, an ex parte order was made in the action of Tuck against Manning that the sheriff take from the flies of the county clerk the attachment and execution in said action, cancel the returns on them, and proceed thereon according to law. The sheriff, on notice to Tuck, Wilshire, and Amy, moved to vacate this order, and, upon such motion, the order from which this appeal is taken was made. Upon this state of facts, which were agreed upon, it is insisted by Amy and Wilshire that the court had no power to make the order appealed from, for the. reason, among others, that, at the time the money determined to be due Manning reached the hands of the sheriff, he was destitute of process under which he could apply on Tuck’s judgment the money thus received,—the Tuck attachment having been returned, the Tuck second execution having been likewise returned, and his third execution in the hands of the wrong officer. It is further claimed that, at the time the ex parte Order of October 15, 1890, was made, the judgment had been obtained by Tuck, on which one valid execution had been issued, and returned partly unsatisfied, from which appellants insist that the provisional remedy—that attachment—was thereby extinguished, and that it had no force or validity whatever, either at the time that the ex parte order was made, or when the order now appealed from was made. This contention is predicated on the presumption that the attachment was then dead process, and, like any other process, when once dead was gone forever. If the appellants were right in their views, either that the attachment was merged in the judgment, or that the sheriff properly returned, with the indorsement thereon, the attachments and executions in the Tuck actions, then there would be such force in their positions. We are of opinion, however, that the authorities and a reading of the sections of the Code relating to the subject of attachments and executions will not sustain the proposition that the return of the attachment was merged in, discharged, superseded, or in any way affpcted by the judgment; nor have we been referred to any provision of the Gbde which required ithe sheriff to return the attachments at all, excepting only where an attachment has been vacated or annulled. Section 712. Under the former Code, .§ 242, it was provided that, when-the return shall be fully executed and discharged, the sheriff shall return same; but the present Code, by section-712, referred to, provides that where a warrant of attachment has been vacated or annulled, the sheriff must forthwith file in the clerk’s office the return, with the indorsement of his proceeding thereon. In the Tuck action the attachment was neither vacated nor annulled, and therefore the return by the sheriff ■of the warrant of attachment to the county clerk, and the indorsement thereon, were unauthorized by law.
The sole question remaining, then, is whether, in a case of this kind, where, through inadvertence, mistake, or error, the sheriff makes an unauthorized return, the rights of the attaching creditor are to be impaired or defeated, and court remediless to correct the error. It seems to us that, irrespective of any ■of the provisions of the Code of Civil Procedure, this court, in regard to amendments, has the inherent power, at any time, to make any necessary order to correct the pleadings or proceeding in an action when the same is in further*917anee of justice. In Christal v. Kelly, 88 N. Y. 285-290, it was held that “the power to amend process and pleadings is inherent in the court, as part of its ordinary jurisdiction, ” and a reference to the cases will show that such power has been exercised. People v. Ames, 35 N. Y. 482; Barker v. Binninger, 14 N. Y. 270-278; Burnham v. Brennan, 42 N. Y. Super. Ct. 49-76. Apart, however, from this, sections 721-725 of the Code of Civil Procedure, and particularly section 725, expressly confer such power upon the court.
The appellants call our attention to the case of Pach v. Orr, 112 N. Y. 670, 20 N. E. Rep. 415, wherein the court of appeals modified an order appealed from, by striking out the words “and the lien of said attachment is restored.” That was a case in which the attachment was granted and subsequently vacated ex parte, and between that time and the time when the order restoring the attachment was granted certain confessions of judgment had been made, and executions levied upon the same property upon which the sheriff had levied under the attachment, prior to its being vacated. It is insisted that this is authority, although no opinion was delivered by the court, for the position that no other relief could be granted to the plaintiff in the attachment suit than would be afforded by setting aside the order vacating the attachment. If, however, the appellant had pursued his investigation further, he would have seen that in the case of Pach v. Gilbert, 124 N. Y. 612, 27 N. E. Rep. 391, where the question of priority under that very attachment in the former appeal was in question, it was determined i n favor of the attaching creditors, and is a support for the position that the levy of the warrant of attachment on the debt of Lawrence Giles & Co. in the Tuck suit was not affected by the subsequent act of the sheriff.
We are of opinion, therefore, that the court had the power to make the order appealed from, and, such power being discretionary, we do not understand that it is claimed that the exercise of such discretion upon the fact here presented was improper. If necessary, however, to decide that point, we think that, the court having the power to make the order, its discretion was wisely exercised. The sheriff received the three attachments, that of Tuck on January 14, 1887, that of Wilshire on February 12, 1887, and that of Amy on May 8, 1888. The return of the sheriff having been unauthorized, the court was then asked, in effect, to reinstate the original attachment and execution of Mr. Tuck, so that he would occupy the position that he would have been in had the attachment and execution remained in the sheriff’s hands continuously up to the time of the making of the application to the court. In the mean time neither Wilshire nor Amy did any act or acquired any rights predicated on the irregularity of the sheriff, nor were the rights of any other person intervening, affected by the order appealed from. We are of opinion, therefore, that the order should be affirmed, with costs. All concur.